Citation Nr: 0735682	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  03-28 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In the veteran's substantive appeal, which was received by 
the RO in September 2003, he requested a hearing before a 
Board member.  In correspondence dated in May 2004, he 
withdrew his hearing request and requested an informal 
conference with a Decision Review Officer (DRO) at the RO 
instead.  The record indicates that an informal conference 
was held in September 2004.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence fails to show that the 
veteran has PTSD that is linked to a verified in-service 
stressor.


CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in March 2001, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also essentially requested 
that the veteran send any evidence in his possession that 
pertained to the claim, namely by requesting that he provide 
enough information about relevant records so that the RO 
could obtain them on his behalf or that he send copies of any 
medical treatment records in his possession.
 
The veteran was provided notice of the disability rating and 
effective date elements of a service connection claim in 
April 2007 correspondence.  In that correspondence the RO 
informed the veteran that when service connection is granted, 
a disability rating and effective date of the award is 
assigned and explained how the disability rating and 
effective date are determined.  Although notice of these 
elements was untimely, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

In addition to the above mentioned correspondences, the RO 
has provided the veteran with specific requirements for 
establishing service connection for PTSD on numerous 
occasions.  In correspondences dated in October 1998, 
December 2000, August 2003, November 2005, and March 2006, 
the RO explained that in order to verify that an in-service 
stressor occurred, the veteran needed to submit certain 
evidence corroborating one of his claimed stressors.  The 
veteran has responded to these requests with his own 
statements detailing his Vietnam experiences.  For reasons 
explained more fully below, the verification of a claimed 
stressor is the only criterion needed to substantiate this 
claim.  By providing stressor statements, the veteran has 
demonstrated actual knowledge of precisely what was needed to 
substantiate the claim.  Under such circumstances, any notice 
errors have not affected the essential fairness of the 
adjudication and were not prejudicial.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding that VA 
must demonstrate that a VCAA notice error was not prejudicial 
to the appellant).  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  First, the records shows that the RO has 
obtained the veteran's service medical records and VA Medical 
Center (VAMC) treatment records.  Based on various statements 
submitted by the veteran regarding his claimed stressors, the 
RO requested verification of these stressors from Center for 
Unit Records Research (CURR), now known as Joint Services 
Records Research Center.  The RO made the requests in May 
2002 and November 2004.  Responses to both inquiries have 
been associated with the claims file.  Based on those 
responses, the RO issued a Formal Finding on a lack of 
information required to verify stressors in connection to the 
veteran's claim for PTSD.

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal, such as private 
medical records, that have not already been associated with 
the claims file.  Indeed, in a statement dated in May 2007, 
the veteran declared that he had provided VA with all the 
information he could regarding his terms in Vietnam.  The 
Board finds that in light of the actions taken by the RO, VA 
has satisfied its duty to assist and no further development 
is required.  Accordingly, the Board will proceed with 
appellate review.

Legal Criteria

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2005); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. 
§ 3.304(f) (2007).

Veterans who have engaged in combat with the enemy are 
afforded additional considerations with respect to service 
connection claims.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).  For a PTSD service connection claim, 
if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (2002); 38 C.F.R. § 
3.304(f)(1) (2007).   

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Dizoglio, 9 Vet. App. at 166.  VA 
adjudicators are not bound to accept the statements of 
history provided by the veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Evidence and Analysis

Through various statements submitted throughout the course of 
this appeal, the veteran has contended that he has PTSD as a 
result of several incidents that occurred during his service 
in Vietnam.  First, he claimed that he witnessed another 
soldier crushed by a box of supplies as he was on a dock 
unloading a ship.  In a statement dated in March 2006, the 
veteran explained that he presumed the soldier had been 
killed but that he could not remember his name or the name of 
the ship he was unloading.  The veteran also recalled that 
the event happened in December 1966.

In a second instance described by the veteran, he was on a 
ship when a Vietnamese suicide diver armed with explosives 
approached the ship in an attempt to blow it up.  In the 
March 2006 letter, the veteran explained that at the time of 
this event he was unloading bulldozers in the bottom of the 
ship "with diesel fuel up to my waist."  The veteran 
indicated that he was frightened because of the potential 
danger that he was in.  After that, the veteran stated, he 
struggled to get back into the ships because he feared 
something like this would happen again.  The veteran recalled 
that this event occurred in April 1967.

In a third incident that the veteran described, he witnessed 
Koreans capture, torture, and kill Vietnamese.  The veteran 
described this incident in a statement dated in May 2001.  
The veteran explained that this incident scared him because 
it made him think about what may happen to him if he were 
captured.

Fourth, in the May 2001 statement the veteran described 
hearing explosions and seeing tracers at night.  The veteran 
explained that this was like "trying to go to sleep in 
hell."  The veteran also explained that he currently had 
difficulties sleeping.  Similar recollections were included 
in records from Mountain Comprehensive Care Center (Mountain 
Comprehensive), in which it was reported that his base was 
rocketed. 

The veteran also described these incidents in statements 
dated in January 2001, May 2001, September 2003, and January 
2006.  The Board has reviewed these statements, which 
included similar recollections as detailed above.

The medical evidence pertaining to this claim is found in VA 
examination reports dated in December 1998 and May 2000; VAMC 
treatment records from Huntington VAMC, dated from July 1998 
to December 2006; a psychiatric consultation from Dr. J.O., 
dated in August 1998; and records from Mountain 
Comprehensive, dated from March 2003 to April 2003.  

Regarding the first criteria for establishing service 
connection for PTSD, the medical evidence confirms that the 
veteran has been diagnosed with the disorder.  The Mountain 
Comprehensive records, the VAMC treatment records, and both 
VA examination reports reflect PTSD diagnoses.  Of these, the 
Mountain Comprehensive records and VA examination reports are 
the most probative because they include diagnoses based on 
DSM-IV criteria.  Moreover, in these documents the examining 
mental health professionals included discussions of the 
veteran's subjective complaints and their own mental status 
examination findings.  The May 2000 VA examination report is 
perhaps the most probative.  In that report, Dr. A.R. 
indicated that he had reviewed the veteran's history as found 
in his VA medical records and claims file.  For these 
reasons, these records and reports are satisfactory evidence 
of a PTSD diagnosis for the purpose of establishing service 
connection for the disability. 

The medical evidence also shows that the diagnoses were based 
on stressors that reportedly occurred in-service.  In the May 
2000 VA examination report, Dr. A.R. specifically mentioned 
the incident that allegedly occurred while a soldier was 
unloading a ship and the time a suicide bomber allegedly 
approached the veteran's ship.  In the Mountain Comprehensive 
records, Dr. R.C. noted several reported Vietnam related 
stressors such as seeing the results of war, being subject to 
rocket attacks on base, and being fearful of a suicide attack 
on his ship.  

Having determined that the medical evidence shows a PTSD 
diagnosis in conformance with the DSM-IV criteria based on 
stressors as reported by the veteran, the Board now considers 
whether the record verifies any of the claimed stressors.  As 
a preliminary matter, the Board notes that the veteran is not 
entitled to the presumptions afforded combat veterans because 
the evidence does not show that he "engaged in combat with 
the enemy."  See 38 U.S.C.A. § 1154(b) (2002); 38 C.F.R. 
§ 3.304(f)(1) (2007).  Although the veteran's DD Form 214 
indicates that he served in Vietnam, it does not show he 
earned any medals necessarily indicative of combat.  
Moreover, the veteran has not alleged that his stressors are 
related to combat.  Thus, verification of the claimed 
stressors can only be satisfied by corroborative evidence 
that substantiates or verifies the veteran's statements as to 
the occurrence of the claimed stressors.  Dizoglio, 9 Vet. 
App. at 166.  

The Board is unable to accept the veteran's claims of 
witnessing the torture of prisoners, hearing explosions 
throughout the night, or sustaining rocket attacks at base.  
The descriptions of these stressors are too vague and unable 
to be verified.  The veteran has not provided specific dates 
or names of other individuals involved in these alleged 
incidents.  

The Board acknowledges that unit records showing attacks on a 
veteran's unit are "credible supporting evidence" that the 
veteran experienced the attacks personally.  Pentecost v. 
Principi, 16 Vet. App. 124, 128-129 (2002).  In the event 
that the veteran alleges his unit was subject to such 
attacks, VA's duty to assist would therefore require that VA 
attempt to corroborate such attacks.  According to the 
Mountain Comprehensive records, the veteran reported that his 
base in Cam Ranh Bay was rocketed from "time to time."  The 
veteran, however, has not provided any dates of these alleged 
attacks despite numerous letters (such as the RO letter dated 
in November 2005) to the veteran requesting such information.  
Without more information, such as a time estimate no longer 
than 60 days during which the veteran's unit was allegedly 
subject to a rocket attack, VA cannot corroborate such an 
event.    

Regarding the incidents involving the death of another 
soldier as he unloaded a ship and the suicide bomber who 
approached the veteran's ship, the Board finds there is 
insufficient evidence to corroborate either incident.  First, 
the veteran's service medical records and personnel file 
included no entries or notes in reference to these incidents.  

Second, the responses from CURR also failed to verify either 
of the stressors.  In the first response from CURR, which was 
in the form of a letter dated in June 2002, D.H., CURR 
Director, stated that the information provided to CURR was 
insufficient to conduct a meaningful search.  Specifically, 
D.H. stated that in order to research specific combat 
incidents and casualties, the veteran needed to provide 
information such as the most specific date possible, type and 
location of the incident, full names of casualties, and unit 
designations to the company level.  

At his informal conference at the RO, the veteran described 
the friend who had been killed on the dock as a Longshoreman 
who was an E-4.  The veteran also estimated that the event 
occurred sometime between August 19, 1967 and November 11, 
1967, when he was assigned with the 410th Transportation Co.  
The RO provided this information to CURR.  In a response to 
that request, CURR reported that in order to provide research 
concerning casualties, the veteran needed to provide more 
specific information. 
 
The Board has also considered the lay statement submitted by 
F.W., an acquaintance of the veteran's.  In her statement, 
which was dated in May 2001, F.W. described the veteran as a 
depressed man who kept to himself a lot.  Unfortunately, this 
statement is not probative to the issue at hand, which is 
whether the veteran experienced one of the reported 
stressors.  Thus, the Board is unable to give it any weight 
in this particular determination.  

The only evidence substantiating that the veteran experienced 
the in-service stressors is his own testimony.  Although it 
is plausible that the veteran experienced what he reported, 
without verification from personnel or other records, the 
Board must deny service connection.  

The preponderance of the evidence is against the veteran's 
claim and benefit of the doubt doctrine is not for 
application in this case.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


